Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application 
	This non-final office action is in response to the RCE communication, filed 8/23/2022. Claims 1, 23, 28, and 30-32 have been amended. Claims 11-22 have been cancelled. Claims 1-10 and 23-32 are currently pending and have been examined below. 


Claim Rejections – 35 U.S.C. 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 and 23-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Per step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed towards a process, machine, or manufacture.
Per step 2A Prong One, Claim 1 recites specific limitations which fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG, as follows:
 	accessing, based on the VIN of the vehicle, original vehicle information associated with the vehicle, the original vehicle information comprising original equipment manufacturer (OEM) information associated with the vehicle;
	receiving condition information associated with the vehicle, the condition information comprising current information related to at least one current attribute of the vehicle;
	creating a vehicle profile, the vehicle profile being a new profile for the vehicle that comprises the VIN of the vehicle original information associated with the vehicle the condition information associated with the vehicle;
communicating information related to the formatted vehicle profile;
receiving information corresponding to a current estimated value of the vehicle;
transmitting the formatted vehicle profile and the current estimated value of the vehicle to a provisional auction platform, the transmission enabling a set of third parties to bid on the vehicle; and
receiving from the provisional auction platform, at least one provisional bid for purchase of the vehicle.
As noted above, these limitations fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, these limitations fall within the group Certain Methods of Organizing Human Activity (i.e., commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).  That is - the limitations recited above describe the process of estimating the value of a vehicle based on a vehicle profile (a commercial activity) and enabling thirds parties to bid on the vehicle which is a commercial activity (commercial auction). Thus, the claim recites an abstract idea.
Per step 2A Prong 2, the Examiner finds that the judicial exception is not integrated into a practical application. Claim 1 recites the additional limitations of:
performing each of the steps of the method by a device; 
receiving, by a device, an image of a vehicle identification number (VIN) of a vehicle, the image being a digital representation of the VIN captured by a VIN scanning device;
storing, by the device, in a database associated with the device, the created vehicle profile
executing, by the device, an integration application program interface (API) that facilitates electronic communication over the network between the device and a vehicle valuation platform;
formatting, by the device, based on the execution of the integration APL the vehicle profile in accordance with specifications of the vehicle valuation platform, the formatting of the vehicle profile comprising changing an initial format of the vehicle profile to another format that corresponds to an API of the vehicle valuation platform;
communicating, by the device, via the facilitated electronic communication, information related to the formatted vehicle profile to the vehicle valuation platform; and
receiving, by the device, from the vehicle valuation platform at least one provisional bid for purchase of the vehicle.
The additional limitations when viewed individually and when viewed as an ordered combination, and pursuant to the broadest reasonable interpretation, do not integrate the abstract idea into a practical application because each of the additional elements are recited at high level of generality implementing the abstract idea on a computer (i.e. apply it), generally linking the use of the judicial exception to a particular technological environment, or adding insignificant extra-solution activity to the judicial exception. Specifically, performing each of the steps “by a device” is a mere instruction to implement the abstract idea on a computer and merely uses the computer as a tool to perform an abstract idea. Additionally, the step of receiving, by a device, an image of a vehicle identification number (VIN) of a vehicle, the image being a digital representation of the VIN captured by a VIN scanning device is no more than mere instructions to apply the exception in a particular technological environment and/or insignificant extra-solution activity (data gathering – see additional analysis in step 2B below). 
Further, the executing, formatting, communicating, and receiving steps describe formatting data according to specifications of a vehicle valuation platform using an API and communicating data back and forth between the device and the vehicle valuation platform. The specific implementation of an API to achieve a technological end could be considered as an improvement to a technical field. However, as claimed and viewed under the broadest reasonable interpretation read in light of applicant’s specification, these limitations considered individually and in combination are recited at a high level of generality and only generally link the abstract idea to a particular technological environment (transmitting and receiving data over a computer network). Examiner notes that Applicant’s specification only briefly discloses the use of APIs in paragraph [0014] and [0053] and discloses that “API integration module may facilitate formatting of vehicle profiles and data requests according to the particular specifications of various ones of the plurality of vehicle valuation platforms” ([0053]). Applicant’s specification provides no details as to how specifically the data is formatted or what the particular specifications of the vehicle valuation platforms are. Examiner notes that all data transmitted between computers must be formatted somehow and without specifying any technical details about the specific requirements or formatting required by the vehicle valuation platform are implemented by the API, these limitations only generally link the abstract idea to a particular technological environment and do not integrate the abstract idea into a practical application. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are recited at a high level of generality and only generally link the use of the judicial exception to a particular technological environment. The same analysis applies here in 2B, i.e., mere instructions to apply an exception is a particular technological environment and insignificant extra-solution activity cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Additionally, under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. Here, the image being a digital representation of the VIN captured by a VIN scanning device was analyzed as extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The Content Extraction and Transmission decision cited in MPEP 2106.05(d)(II) indicates that optical character recognition by electronic scanning is insignificant extra-solution activity. Additionally, paragraph [0043] of Applicant’s published specification states that “VIN recognition module 138 may be configured to decode an image of a VIN number by using known optical character recognition or other methods, for example those commonly employed in license plate reader technology.” Accordingly, a conclusion that capturing an image of a vehicle identification number "VIN" of a vehicle is well-understood, routine, conventional activity is supported under Berkheimer. Therefore, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Alice Corp. also establishes that the same analysis should be used for all categories of claims (e.g., product and process claims). Therefore, independent non-transitory computer readable medium claim 23 and independent device claim 28 are also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as independent method claim 1. The additional limitations in claim 23 (i.e., a non-transitory computer readable medium and device) and in claim 28 (i.e., a processor) add nothing of substance to the underlying abstract idea. The components are merely providing a particular technological environment to implement the abstract idea. 
Dependent claims 2-10, 24-27 and 29-32 are rejected on a similar rational to the claims upon which they depend. Each of the dependent claims only generally links the abstract idea to a particular technological environment or serves to further narrow the abstract idea. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 10, 23, and 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application Number 20110270707 (“Breed”) in view of US Patent Application Publication Number 20170083874 (“Hoover”) in further view of US Patent Application Publication Number 20160328890 (“Keane”). 
Claims 1, 23, and 28
	As per claims 1, 23, and 28, Breed teaches a method, a non-transitory computer-readable storage medium, tangibly encoded with computer-executable instructions, that when executed by a device, and a device comprising:
	receiving, by a device, an image of a vehicle identification number (VIN) of a vehicle, the image being a digital representation of the VIN captured by a VIN scanning device ([0066] “use a camera function of the client device 202 to take a picture of the VIN number, or OCR software and a scanner.” And, claim 46 “VIN is generated by utilizing a scanning device in communication with said client device configured to scan said at least portion of said VIN from said vehicle.” And, [0060] “The VIN is then sent to an SMS server 110 which forwards the message to the IIC server 100.” And, [0062] “The vehicle history server 208 uses the vehicle VIN to retrieve a vehicle history report (VHR).”);
accessing, by the device, based on the VIN of the vehicle, vehicle information associated with the vehicle ([0060] “The VIN is then sent to an SMS server 110 which forwards the message to the IIC server 100. At the IIC server, the VIN number is used in a request message which is sent to any number of item information servers” including “an estimated resale server 204, an estimated wholesale server 206, a vehicle history server 208 and/or an auction servicer server 210.” And, [0062] “The vehicle history server 208 uses the vehicle VIN to retrieve a vehicle history report (VHR).” Examiner interprets the vehicle history report as vehicle information associated with the vehicle.);
receiving, by the device, condition information associated with the vehicle, the condition information comprising current information related to at least one current attribute of the vehicle ([0092] “the IIC server 100 may also access an inspection information server (not shown) giving item condition information such as, inter alia, whether there are/is scratches, dents, frame damage, etc. to a vehicle.” And, [0143] “condition report (such as that available via Manheim) which contains a full options list a full set of information about scratches and damage to the vehicle as well as estimated repair times and repair costs.” And, [0096].); 
creating, by the device, a vehicle profile, the vehicle profile being a new profile for the vehicle that comprises ([0020] “the IIC database generates a list of AID numbers and stores previously requested and formatted information reports by AID at a storage entity.” And, [0055] “The storage device 106 of the HC server 100 is adapted to store processed and formatted item information . . . the items may comprise vehicles and the processed and formatted item information may be stored by vehicle VIN number.” And, [0064] “the FIR is duplicated and one copy is sent for storage at an IIC database.” And, [0084] “information regarding that item (specifically information in the form of a FIR compiled from, inter alia, EVR, VHR and MR).” And, [0064] “a formatted item report (FIR).” Examiner interprets the stored formatted item report as the vehicle profile.) 
the VIN of the vehicle ([0055] “The storage device 106 of the HC server 100 is adapted to store processed and formatted item information . . . the items may comprise vehicles and the processed and formatted item information may be stored by vehicle VIN number.” And, [0097] “the IIC server 100 searches the IIC database 400 for a FIR relating to the AID or VIN submitted.”);
information associated with the vehicle ([0084] “information regarding that item (specifically information in the form of a FIR compiled from, inter alia, EVR, VHR and MR).” And, [0062] “The vehicle history server 208 uses the vehicle VIN to retrieve a vehicle history report (VHR)); 
condition information associated with the vehicle ([0092] “the IIC server 100 may also access an inspection information server (not shown) giving item condition information such as, inter alia, whether there are/is scratches, dents, frame damage, etc. to a vehicle.” And, [0143] “condition report (such as that available via Manheim) which contains a full options list a full set of information about scratches and damage to the vehicle as well as estimated repair times and repair costs.” And [0096] “a request is sent from the IIC server 100 to various item information servers 120, including . . . an inspection information server . . . information received from the item information servers 120 is then compiled and formatted into an FIR.” Examiner notes that the FIR includes the condition information received from the inspection information server.); 
storing, by the device, in a database associated with the device, the created vehicle profile ([0064] “a formatted item report (FIR).” And, [0055] “[t]he storage device 106 of the HC server 100 is adapted to store processed and formatted item information . . . the items may comprise vehicles and the processed and formatted item information may be stored by vehicle VIN number.” And, [0084] “information in the form of a FIR compiled from, inter alia, EVR, VHR and MR).” And, [0097] “the IIC server 100 searches the IIC database 400 for a FIR relating to the AID or VIN submitted.” And, [0064] “the FIR is duplicated and one copy is sent for storage at an IIC database.”); 
transmitting, by the device, the formatted vehicle profile and the current estimated value of the vehicle to a provisional auction platform, the transmission enabling a set of third parties to bid on the vehicle ([0059] “the IIC server 100 services vehicle auctions.” And, [0061] “The estimated resale 204 and wholesale 206 servers, upon IIC server 100 request will provide estimated value reports (EVR) to the IIC server.” And, [0064] “the FIR is duplicated and one copy is sent for storage at an IIC database.” And, [0081] “The application will retrieve information from the IIC server 100 which is in data communication, via a live feed, to an auction-operated server . . . The retrieved information will enable the application to determine which item in the lineup was the last to be bought/sold, and/or which is currently being bid upon.” And, [0137] “the tracking server monitors the bids in an auction.”); 
receiving, from the provisional auction platform, at least one provisional bid for purchase of the vehicle ([0137] “the tracking server monitors the bids in an auction. In other words, the tracking server is configured to receive and analyze information regarding the “winner” of each auctioned item. For each auctioned item, the tracking server determines which bidder has entered the winning bid, the tracking server then compares this information to every user which has opted to track the auctioned item.”). 
Breed does not explicitly teach but Hoover teaches: 
executing, by the device, an integration application program interface (API) that facilitates electronic communication over the network between the device and a vehicle valuation platform ([0040] “analytics server 220 may provide the model information and current mileage via an API to a third-party service provider's server, and in response receive valuation metrics for the vehicle 100.” And, [0018] “communicating with (e.g., via an application programming interface (API)) a vehicle valuation service or other entity to get an estimate of the trade-in value.”).
Breed teaches a formatted vehicle profile (i.e., [0064] “a formatted item report (FIR)) but does not explicitly teach the following feature taught by Hoover:  
formatting, by the device, based on the execution of the integration API, the vehicle profile in accordance with specifications of the vehicle valuation platform ([0040] “analytics server 220 may provide the model information and current mileage via an API to a third-party service provider's server, and in response receive valuation metrics for the vehicle 100.” And, [0018] “communicating with (e.g., via an application programming interface (API)) a vehicle valuation service or other entity to get an estimate of the trade-in value.” And, [0023] “combine the data from the on-board vehicle computer 110 and the user devices 140 into a standardized structured data format for sending to a computer located away from the vehicle.” And, [0038] “aggregate the information collected into a standardized structured data format. On-board data aggregator 130 may forward the standardized structured data via wireless network 210 to analytics server.”).
Breed does not explicitly teach but Hoover teaches: 
communicating, by the device, via the facilitated electronic communication, information related to the formatted vehicle profile to the vehicle valuation platform ([0040] “analytics server 220 may provide the model information and current mileage via an API to a third-party service provider's server, and in response receive valuation metrics for the vehicle 100.” And, [0018] “communicating with (e.g., via an application programming interface (API)) a vehicle valuation service or other entity to get an estimate of the trade-in value.” And, [0023]. And, [0038] “aggregate the information collected into a standardized structured data format. On-board data aggregator 130 may forward the standardized structured data via wireless network 210 to analytics server.”).
Breed does not explicitly teach but Hoover teaches: 
receiving, by the device, from the vehicle valuation platform, information corresponding to a current estimated value of the vehicle ([0040] “analytics server 220 may provide the model information and current mileage via an API to a third-party service provider's server, and in response receive valuation metrics for the vehicle 100.” And, [0018] “communicating with (e.g., via an application programming interface (API)) a vehicle valuation service or other entity to get an estimate of the trade-in value.”). 
Therefore, it would have been obvious to modify Breed to include executing, by the device, an integration application program interface (API) that facilitates electronic communication over the network between the device and a vehicle valuation platform; formatting, by the device, based on the execution of the integration API, the vehicle profile in accordance with specifications of the vehicle valuation platform; communicating, by the device, via the facilitated electronic communication, information related to the formatted vehicle profile to the vehicle valuation platform; and receiving, by the device, from the vehicle valuation platform, information corresponding to a current estimated value of the vehicle as taught by Hoover in order to “combine the data from the on-board vehicle computer and the user devices into a standardized structured data format for sending to a computer located away from the vehicle” (Hoover [0023]) ensuring compatibility between systems utilizing the vehicle profile. 
Hoover teaches communicating with a vehicle valuation server via an API and aggregating information into a standardized format for transmission but does not explicitly teach the following feature taught by Keane: 
the formatting of the vehicle profile comprising changing an initial format of the vehicle profile to another format that corresponds to an API of the vehicle valuation platform ([0039] “service records including vehicle-specific identification data, diagnostic data, service and repair procedure records, and a list of any components in the vehicle . . . As described above in FIG. 1, the diagnostic tool executes software that formats the recorded data from the vehicle into a data format that is compatible with the public API for the diagnostic analysis system.” And, [0026] “executes a translation program to convert the diagnostic data into a format that is compatible with the public API and transmit the data to the diagnostic analysis system.”). 
Breed teaches using the “VIN to retrieve a vehicle history report” ([0062]) and matching a car by “year, model, color, and mileage” ([0124]) but does not explicitly teach the following feature taught by Keane: 
accessing original vehicle information, the original vehicle information comprising original equipment manufacturer (OEM) information associated with the vehicle ([0036] “analysis system 104 stores or accesses databases of predetermined VINs to identify the make, model, and year of manufacture for a vehicle from the retrieved VIN if the diagnostic tool does not retrieve the make, model, and year information directly.” And, [0025] “retrieves the VIN or other identification information for the vehicle that enables automatic identification of the make and model of the vehicle.”).
Therefore, it would have been obvious to modify the combination of Breed and Hoover to include the formatting of the vehicle profile comprising changing an initial format of the vehicle profile to another format that corresponds to an API of the vehicle valuation platform and accessing original vehicle information, the original vehicle information comprising original equipment manufacturer (OEM) information associated with the vehicle as taught by Keane in order to “enable[] automatic identification of the make and model of the vehicle” (Keane [0025]) and “to convert the diagnostic data into a format that is compatible with the public API” in order to “enable[] direct communication” (Keane [0026]) with the vehicle valuation platform in Breed and Hoover and ensuring compatibility between systems. 
Claim 3 
As per claim 3 Breed does not explicitly teach but Keane teaches:
wherein the original vehicle information associated with the vehicle further comprises information listed on the original window sales sticker of the vehicle ([0036] “analysis system 104 stores or accesses databases of predetermined VINs to identify the make, model, and year of manufacture for a vehicle from the retrieved VIN if the diagnostic tool does not retrieve the make, model, and year information directly.” And, [0025] “retrieves the VIN or other identification information for the vehicle that enables automatic identification of the make and model of the vehicle.” Examiner interprets vehicle’s make, model, year etc. as information listed on the original window sales sticker of the vehicle and notes this interpretation is consistent with paragraph [0062] of Applicant’s published specification.).  
Therefore, it would have been obvious to modify the combination of Breed, Hoover, and Keane to include wherein the original vehicle information associated with the vehicle further comprises information listed on the original window sales sticker of the vehicle as taught by Keane in order to “enable[] automatic identification of the make and model of the vehicle” (Keane [0025]).

Claim 10 
As per claim 10, Breed further teaches: 
wherein the condition information associated with the vehicle includes an odometer value of the vehicle ([0145] “the general condition of the car, mileage.” And, claim 68 “additional information regarding identifying said vehicle including one or more of: vehicle make; vehicle model; vehicle year; and/or vehicle mileage.”).


Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application Number 20110270707 (“Breed”) in view of US Patent Application Publication Number 20170083874 (“Hoover”) in view of US Patent Application Publication Number 20160328890 (“Keane”) as applied to claim 1 above and in further view of US Patent Application Publication Number 20120022965 (“Seergy”).
Claim 2
As per claim 2, Breed does not explicitly teach but Seergy teaches: 
wherein at least one of the at least one provisional bids is binding on a bidder for a period of time ([0003] “A bid response may be provided to the consumer mobile device with at least one bid that is binding a seller for a period of time.” And, [0043] “the seller bids are provided to the consumer and are binding for at least a period of time.”).  
Therefore, it would have been obvious to modify the combination of Breed, Hoover, and Keane to include wherein at least one of the at least one provisional bids is binding on a bidder for a period of time as taught by Seergy in order to “allow sellers to compete with other sellers taking into account a greater amount of sales information, resulting in a more efficient sales market” (Seergy [0052]). 

Claims 4-6, 24-26, and 29-31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application Number 20110270707 (“Breed”) in view of US Patent Application Publication Number 20170083874 (“Hoover”) in view of US Patent Application Publication Number 20160328890 (“Keane”) as applied to claims 1, 23, and 28 above and in further view of US Patent Application Publication Number 20170098262 (“Brockman”).
Claims 4, 24, and 29
As per claims 4, 24, and 29, Breed does not explicitly teach but Brockman teaches: 
wherein the provisional auction platform, at least in part, aggregates estimates of values of the vehicle received from a plurality of vehicle valuation platforms ([0052] “more than one trade-in value database may be accessed to estimate the value of the trade-in vehicle and the multiple values averaged or otherwise combined to estimate the value of the trade-in vehicle.” And, [0052] “Based on information obtained through trade-in vehicle entry fields 342, trade-in GUI 340 may display the trade-in values from trade-in value databases in trade-in value display 344, together with an estimated trade-in value in estimated trade-in display 346.” And, see Fig. 10 showing three different values from different trade in databases (Kelly Bluebook, Edmunds, etc.) and aggregated to determine an overall value). 
Therefore, it would have been obvious to modify the combination of Breed, Hoover, and Keane to include wherein the provisional auction platform, at least in part, aggregates estimates of values of the vehicle received from a plurality of vehicle valuation platforms as taught by Brockman In order to allow for “instantaneous determination of the estimated value” (Brockman [0068]) and increasing the accuracy of the value by averaging values from multiple commercial databases reducing the risk of relying on one outlier valuation.

Claims 5, 25, and 30
As per claims 5, 25, and 30 Breed does not explicitly teach but Brockman teaches: 
transmitting the vehicle profile to a plurality of vehicle valuation platforms ([0052] “more than one trade-in value database may be accessed to estimate the value of the trade-in vehicle and the multiple values averaged or otherwise combined to estimate the value of the trade-in vehicle.” And, [0052] “Based on information obtained through trade-in vehicle entry fields 342, trade-in GUI 340 may display the trade-in values from trade-in value databases in trade-in value display 344, together with an estimated trade-in value in estimated trade-in display 346.” And, see Fig. 10. Examiner notes that information on the vehicles year, condition etc. is provided to each trade-in value database (i.e., vehicle valuation platform) in order to estimate the trade in value.).
Breed does not explicitly teach but Brockman teaches:
receiving, from the plurality of vehicle valuation platforms, a plurality of estimated values of the vehicle ([0052] “more than one trade-in value database may be accessed to estimate the value of the trade-in vehicle and the multiple values averaged or otherwise combined to estimate the value of the trade-in vehicle.” And, [0052] “Based on information obtained through trade-in vehicle entry fields 342, trade-in GUI 340 may display the trade-in values from trade-in value databases in trade-in value display 344, together with an estimated trade-in value in estimated trade-in display 346.” And, see Fig. 10 showing three different values from different trade in databases (Kelly Bluebook, Edmunds, etc.) and aggregated to determine an overall value).
Therefore, it would have been obvious to modify the combination of Breed, Hoover, and Keane to include transmitting the vehicle profile to a plurality of vehicle valuation platforms and receiving, from the plurality of vehicle valuation platforms, a plurality of estimated values of the vehicle as taught by Brockman in order to allow for “instantaneous determination of the estimated value” (Brockman [0068]) and increasing the accuracy of the value by averaging values from multiple commercial databases reducing the risk of relying on one outlier valuation. 

Claims 6, 26, and 31
As per claims 6, 26, and 31 Breed does not explicitly teach but Brockman teaches: 
further comprising calculating an aggregated estimated value for the vehicle by aggregating the received plurality of estimated values of the vehicle ([0052] “more than one trade-in value database may be accessed to estimate the value of the trade-in vehicle and the multiple values averaged or otherwise combined to estimate the value of the trade-in vehicle.” And, [0052] “Based on information obtained through trade-in vehicle entry fields 342, trade-in GUI 340 may display the trade-in values from trade-in value databases in trade-in value display 344, together with an estimated trade-in value in estimated trade-in display 346.” And, see Fig. 10 showing three different values from different trade in databases (Kelly Bluebook, Edmunds, etc.) and aggregated to determine an overall value).
Therefore, it would have been obvious to modify the combination of Breed, Hoover, and Keane include further comprising calculating an aggregated estimated value for the vehicle at least in part by aggregating the received plurality of estimated values of the vehicle as taught by Brockman in order to allow for “instantaneous determination of the estimated value” (Brockman [0068]) and increasing the accuracy of the value by averaging values from multiple commercial databases reducing the risk of relying on one outlier valuation. 

Claims 7, 27, 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application Number 20110270707 (“Breed”) in view of US Patent Application Publication Number 20170083874 (“Hoover”) in view of US Patent Application Publication Number 20160328890 (“Keane”) as applied to claims 1 and 23 above and in further view of US Patent Application Publication Number 20170018016 (“Massicotte”).
Claims 7, 27, 32
As per claims 7, 27, 32, Breed does not explicitly teach but Massicotte teaches:
transmitting an auction notification to a plurality of vehicle dealers ([0007] “publishing a purchase interest notification on an Internet-based live data stream accessible by a plurality of vehicle dealers via Internet.” And, [0028] “transmitting interest notices.”). 
Therefore, it would have been obvious to modify the combination of Breed, Hoover, and Keane to include transmitting an auction notification to a plurality of vehicle dealers as taught by Massicotte because “transmitting interest notices promptly can increase the chances of being forwarded by the contact data” ([0028]) resulted in increased interest in vehicles available for auctioning in Breed. 

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application Number 20110270707 (“Breed”) in view of US Patent Application Publication Number 20170083874 (“Hoover”) in view of US Patent Application Publication Number 20160328890 (“Keane”) as applied to claim 1 above and in further view of US Patent Application Publication Number 20140310124 (“Schifferle”).
Claim 8 
	As per claim 8, Breed does not explicitly teach but Schifferle teaches: 
wherein the condition information associated with the vehicle comprises one or more recent photographs of the vehicle ([0030] “The commercial vehicle manager 106 can modify and/or add information such as most recent photographs and special remarks in the vehicle database 108 so that the at least one buyer 110 can see not only the factory specifications of the chassis and the body but also the actual condition of the entire vehicle and the equipment.”). 
Therefore, it would have been obvious to modify the combination of Breed, Hoover, and Keane to include wherein the condition information associated with the vehicle comprises one or more recent photographs of the vehicle as taught by Schifferle “so that the at least one buyer can see not only the factory specifications of the chassis and the body but also the actual condition of the entire vehicle and the equipment” (Schifferle [0030]) allowing the auction participants in Breed to more easily and accurately assess the condition of the vehicles available for bidding. 

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application Number 20110270707 (“Breed”) in view of US Patent Application Publication Number 20170083874 (“Hoover”) in view of US Patent Application Publication Number 20160328890 (“Keane”) as applied to claim 1 above and in further view of US Patent Application Publication Number 20140351074 (“Enge”).
Claim 9
As per claim 9, Breed does not explicitly teach but Enge teaches: 
wherein the condition information associated with the vehicle comprises a condition rating of the vehicle ([0041] “vehicle information may include a make, model, trim, price, rating, mileage, and/or the like. The vehicle information may also include condition reports, condition scores, condition ratings, vehicle condition history, and/or the like (e.g., Manheim AutoGrade and VehicleHistory). Additionally, the vehicle information may also include an auction time, a remaining auction time, auction identifier, auction lane identifier, and/or the like.” 
Therefore, it would have been obvious to modify the combination of Breed, Hoover, and Keane to include wherein the condition information associated with the vehicle comprises a condition rating of the vehicle as taught by Enge In order to provided “dealers [with] tools that facilitate relatively quick research of vehicles being auctioned at various auctions in order to make an informed decision regarding a potential purchase of one of the vehicles” increasing auction convenience and efficiency (Enge [0003]). 

Response to Arguments 
35 U.S.C. 112(b)
Applicant’s claim amendments obviate the 35 U.S.C. 112(b) rejection. Therefore the rejections have been withdrawn. 

35 U.S.C. 112(d)
Applicant’s claim amendments obviate the 35 U.S.C. 112(d) rejection. Therefore the rejections have been withdrawn. 

35 U.S.C. 101
Applicant's arguments, see pages 8-11, filed 7/14/2022, with respect to the rejection(s) of 1-10 and 23-32 under 35 U.S.C. 101 have been fully considered but are not persuasive. 
First, Applicant argues that the “the claims are not ‘performing a fundamental economic practice’ or merely ‘organizing human behavior.’ This category is primarily directed towards ‘economic’ or ‘commercial’ practices, as well as managing human relationships. There is no element in the claims (or specification) that falls within this category” (remarks pages 9).
Examiner respectfully disagrees. Per step 2A Prong One, Claim 1 recites specific limitations which fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG, as follows: accessing, based on the VIN of the vehicle, original vehicle information associated with the vehicle, the original vehicle information comprising original equipment manufacturer (OEM) information associated with the vehicle; receiving condition information associated with the vehicle, the condition information comprising current information related to at least one current attribute of the vehicle; creating a vehicle profile, the vehicle profile being a new profile for the vehicle that comprises the VIN of the vehicle original information associated with the vehicle the condition information associated with the vehicle; communicating information related to the formatted vehicle profile; receiving information corresponding to a current estimated value of the vehicle; transmitting the formatted vehicle profile and the current estimated value of the vehicle to a provisional auction platform, the transmission enabling a set of third parties to bid on the vehicle; and receiving from the provisional auction platform, at least one provisional bid for purchase of the vehicle. These limitations fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, these limitations fall within the group Certain Methods of Organizing Human Activity (i.e., commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).  That is - the limitations recited above describe the process of estimating the value of a vehicle based on a vehicle profile (a commercial activity) and enabling thirds parties to bid on the vehicle which is a commercial activity (commercial auction). Thus, the claim recites an abstract idea.
Second, Applicant argues that:
"As stated in the Guidance, the purpose of prong two is to ensure that the claims do not preempt all uses of the alleged abstract idea. As discussed above, the claims are explicitly tailored toward a creating and formatting vehicle profiles so as to retrieve current valuations of the vehicle from a valuation profile, and then provide this information to another profile. The claims are effectively creating a data structure (e.g., a vehicle profile that is stored in a database), then modifying it to comply with specifications of a valuation platform, via an executed integration API (see, e.g., paragraphs 0014 and 0053 of the instant application), which enables the reception of valuation information from the valuation platform" (remarks page 9).
Examiner respectfully disagrees and replies that the executing, formatting, communicating, and receiving steps describe formatting data according to specifications of a vehicle valuation platform using an API and communicating data back and forth between the device and the vehicle valuation platform. The specific implementation of an API to achieve a technological end could be considered as an improvement to a technical field. However, as claimed and viewed under the broadest reasonable interpretation read in light of applicant’s specification, these limitations considered individually and in combination are recited at a high level of generality and only generally link the abstract idea to a particular technological environment (transmitting and receiving data over a computer network). Examiner notes that Applicant’s specification only briefly discloses the use of APIs in paragraph [0014] and [0053] and discloses that “API integration module may facilitate formatting of vehicle profiles and data requests according to the particular specifications of various ones of the plurality of vehicle valuation platforms” ([0053]). Applicant’s specification provides no details as to how specifically the data is formatted or what the particular specifications of the vehicle valuation platforms are. Examiner notes that all data transmitted between computers must be formatted somehow and without specifying any technical details about the specific requirements or formatting required by the vehicle valuation platform implemented by the API, these limitations only generally link the abstract idea to a particular technological environment and do not integrate the abstract idea into a practical application. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.

35 U.S.C. 103
Applicant's arguments, 8-11, filed 7/14/2022, with respect to the rejection(s) of 1-10 and 23-32 under 35 U.S.C. 101 have been fully considered and are persuasive. However, upon further consideration, a new ground of rejection is made in view of Breed, Hoover, and Keane under 35 U.S.C. 103(a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent Application Publication Number 20070016513 (“Kelly”) teaches managing a network-based auctions for vehicle including providing detailed vehicle condition reports and pictures. 
US Patent Publication Number 20200294144 (“Vogl”) teaches push notifications for online auctions. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAN J WOODWORTH, II whose telephone number is (571)272-6904. The examiner can normally be reached Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on (571) 270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALLAN J WOODWORTH, II/Examiner, Art Unit 3622                                                                                                                                                                                                        
/ILANA L SPAR/Supervisory Patent Examiner, Art Unit 3622